Tilzer, J.
(dissenting). I dissent and vote to affirm. As we have had occasion to say, section 1938 Penal Law does not permit of easy application. On the meager record before us, the trial record at which the defendant was found guilty, the information and even the minutes of the habeas corpus proceeding not being made part of the papers on appeal, we are unable to make an analysis to determine the validity of the consecutive sentencing under section 1938 (People ex rel. Maurer v. Jackson, 2 N Y 2d 259, 265; People v. Baker, 27 A D 2d 269, affd. 19 N Y 2d 982).